Appendix

Exhibit A   Affidavit of David R. Dow
Exhibit B   Notice of Clerk of the Southern District
Exhibit C   Attorney Admissions Email, March 19, 2015




                                     10"

"
    !
    !
    !
    !
    !
    !
    !
Exhibit A
        !
        !
        !
        !
        !
        !
        !
    Exhibit B
!
        !
        !
        !
        !
        !
        !
    Exhibit C
!
      Case 4:00-mc-27991 Document 8 Filed in TXSD on 03/19/15 Page 1 of 1




           Houston-Atty-Adm/TXSD/05/USC         To: ddow@uh.edu
           OURTS                                 cc:
           03/19/2015 12:20 PM             Subject Membership in the Southern District of Texas
                                                    :
                                          ----------
                                          Sent by: Claire Cassady/TXSD/05/USCOURTS

Mr. Dow:

The Attorney Admissions Committee has recommended that your petition for reinstatement with the
Southern District of Texas be approved. The Court has accepted the Committee’s recommendation and
the suspension of your membership to the Southern District of Texas has been lifted.

Your CM/ECF login has been reinstated. Your login is: drdow Your password has been reset to:
SDtx0319

Our records show that your membership to the Southern District of Texas expired on August 21, 2012.
To be reinstated, please log in to your DISTRICT CM/ECF account and follow the directions below:

From the blue ribbon across the top of the page, choose Civil. Under the Other Filings group, choose
Admissions.

Choose Request for Renewal After Expiration.

Your attorney's Admission case number is: 4:00-mc-27991

You must attach a brief letter explaining the lapse in membership and requesting reinstatement. Your
letter will be reviewed and you will be notified of the decision and provided further instructions, if
necessary.

Please continue through all the screens, including the payment screen ($25 renewal fee), until you
receive the Notice of Electronic Filing that indicates your renewal request has been docketed.

Please let me know if you have any questions.

Thank you,
Attorney Admissions
United States District Court
Southern District of Texas